If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


 PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                       March 10, 2020
                Plaintiff-Appellee,

 v                                                                     No. 346175
                                                                       Ingham Circuit Court
 VINCENT EDWARD OVALLE,                                                LC No. 17-000627-FC

                Defendant-Appellant.


Before: BORRELLO, P.J., and METER and RIORDAN, JJ.

PER CURIAM.

        Defendant appeals as of right from his jury-trial convictions for first-degree criminal sexual
conduct (CSC-I), MCL 750.520b, torture, MCL 750.85, unlawful imprisonment, MCL 750.349b,
and assault with intent to do great bodily harm less than murder (AIGBH), MCL 750.84.
Defendant was sentenced as a third-offense habitual offender, MCL 769.11, to concurrent prison
terms of 427 to 1,000 months for his torture conviction, 24 to 360 months for his unlawful-
imprisonment conviction, and 24 to 240 months for his AIGBH conviction, and to a consecutive
prison term of 427 to 1,000 months for his CSC-I conviction. We affirm defendant’s convictions
and sentences.

                                        I. BACKGROUND

        Defendant’s convictions result from a series of disturbing events that took place over three
days. The victim in this case testified that, on the first day in question, she went to defendant’s
residence to buy a bag of marijuana from him, as she had done on previous occasions. Also present
in the home were Serenity Stephenson, Natausha Anderson, and Dexter Benning. Stephenson’s
testimony at trial implied that the victim was supposed to pay defendant $10 for the bag of
marijuana, but was short $5. The victim testified that she went to the basement with defendant
and Stephenson and, at that point, was assaulted, hit in the back of her head, and beaten with a
belt. The victim and Anderson testified that defendant then told the victim to strip off her clothes
and lie face down on the floor. The victim testified that defendant, Stephenson, Benning, and
Anderson then each took turns hitting her with a belt. Anderson testified that she had hid in the
basement at defendant’s direction before the victim came down so as to surprise the victim.



                                                 -1-
According to Anderson, she struck the victim with a cord instead of a belt and defendant joined
her in hitting the victim with the cord.

         Stephenson testified that defendant told the victim that nobody could leave the house until
he received his money. According to Stephenson, defendant also stated that the victim should be
put on a prostitution site, presumably to make the money he believed he was owed. Stephenson
testified that the victim received a call that night in response to a prostitution ad for her.
Stephenson stated that defendant instructed her to leave the house with the victim to ensure that
she did not escape. The victim testified that she was forced to leave the house and perform a sexual
act on somebody. Anderson indicated that she witnessed Stephenson and the victim leave in
response to the call.

        According to the victim, a second assault occurred after she hid a knife on her person to
commit suicide if she was not released. The victim stated that she was ordered to strip down, that
she complied, and that a pillow was placed over her face. The victim testified that Anderson and
Stephenson then beat her with an electrical cord, punched her in the face with brass knuckles, and
kicked her. Stephenson testified that defendant asked her to beat the victim with the cord to teach
the victim a lesson. According to the victim and Anderson, this assault occurred on the first day
of the victim’s confinement; Stephenson testified that the assault occurred on the second day.

         The victim testified that Benning also sexually assaulted her on the first day; Stephenson
testified that Benning’s sexual assault occurred on the second day. According to Anderson,
Benning was upstairs with defendant while the victim was downstairs. Anderson testified that she
overheard defendant tell Benning that he was selling the victim for “$20 tricks,” and that Benning
asked defendant if he could have some fun with the victim. According to Anderson, defendant
responded, “I don’t care,” and obtained a broom and a beer bottle. Benning headed to the basement
first and, according to Stephenson, when defendant came into the basement, Benning asked, “Oh,
can I get in on the action?” Stephenson testified that defendant responded, “[G]o ahead,” and told
her to watch to make sure Benning did not help the victim. Benning then proceeded to penetrate
the victim with the beer bottle and broom.

       The victim eventually escaped on the third day of her confinement when a fifth person
helped her escape by calling the victim’s mother to pick her up.

        The prosecution charged defendant with CSC-I, torture, unlawful imprisonment, and
AIGBH. Although the prosecution acknowledged that Benning, not defendant, directly committed
the sexual assault, the prosecution argued that defendant was guilty of CSC-I under an aiding and
abetting theory. The prosecution offered defendant a plea deal which would have fixed his
minimum prison sentence at 10 years, but defendant rejected the offer. Stephenson and Anderson
pleaded guilty to single counts of AIGBH in exchange for their testimony at trial. Ultimately, the
jury found defendant guilty of each charged count. This appeal followed the trial court’s
imposition of the aforementioned sentences.




                                                -2-
                                          II. ANALYSIS

                      A. SUFFICIENCY OF THE EVIDENCE FOR CSC-I

        Defendant first argues that the prosecution presented insufficient evidence of intent for the
jury to find him guilty of aiding and abetting CSC-I. We review de novo challenges to the
sufficiency of the evidence. People v Solloway, 316 Mich. App. 174, 180; 891 NW2d 255 (2016).
In doing so, we review the evidence in the light most favorable to the prosecution, to determine
whether a rational trier of fact could find that the prosecution proved each essential element of the
crime beyond a reasonable doubt. People v Reese, 491 Mich. 127, 139; 815 NW2d 85 (2012). A
trier of fact may consider circumstantial evidence and all reasonable inferences that evidence
creates. Solloway, 316 Mich. App. at 180-181. “It is for the trier of fact, not the appellate court, to
determine what inferences may be fairly drawn from the evidence and to determine the weight to
be accorded those inferences.” People v Flick, 487 Mich. 1, 24-25; 790 NW2d 295 (2010) (internal
citation and quotation marks omitted).

        A person is guilty of aiding and abetting a crime upon proof beyond a reasonable doubt
that “(1) the crime charged was committed by the defendant or some other person, (2) the
defendant performed acts or gave encouragement that assisted the commission of the crime, and
(3) the defendant intended the commission of the crime or had knowledge that the principal
intended its commission at the time he gave aid and encouragement.” People v Turner, 213 Mich
App 558, 568; 540 NW2d 728 (1995); see also People v Mass, 464 Mich. 615, 628; 628 NW2d
540 (2001) (clarifying that Turner does not require proof of a higher level of intent by the aider
than the principal). A person who aids or abets a crime may be prosecuted as if he directly
committed the offense. MCL 767.39.

        Defendant does not argue that Benning did not commit CSC-I. Similarly, defendant does
not contest that his provision of the beer bottle and broom satisfied the second Turner element:
acts that assisted the crime. Rather, defendant argues only that the prosecution did not show that
he had the requisite intent to aid Benning’s commission of CSC-1. We disagree.

        Anderson testified that defendant told Benning that he was selling the victim for “$20
tricks.” Anderson believed that she heard Benning ask if he could “have fun” with the victim to
which defendant responded, “I don’t care.” Stephenson also saw defendant bring a broom and
bottle down to the basement. Stephenson testified that defendant ordered her to observe Benning
in the basement and make sure that he did not try and help the victim escape. According to
Stephenson, she heard Benning ask defendant if he could “get in on the action,” and defendant
respond by saying, “[G]o ahead.” The record indicates that the sexual assault occurred after a
serious beating was administered to the victim and while she was still naked and bloodied. The
jury heard testimony that defendant wanted the victim to set up a page on a prostitution website
and that she was forced to leave the house to perform a sex act at one point in her confinement.

        Where the defendant orders the beating and imprisonment of a victim, holds her out for
prostitution, provides the implements used to assault the victim, and orders another to watch the
assailant to ensure that the victim remains confined, this Court would be hard-pressed to find more
damning evidence of intent. Defendant’s argument is wholly without merit.


                                                -3-
                                B. CONSECUTIVE SENTENCES

        Next, defendant argues that the trial court abused its discretion by ordering that defendant’s
sentence for CSC-I be served consecutive to his sentence for torture. We review the trial court’s
discretionary decision to impose consecutive sentences for abuse of discretion. People v Norfleet,
317 Mich. App. 649, 664; 897 NW2d 195 (2016). An abuse of discretion occurs when the trial
court chooses an outcome falling outside this principled range of outcomes. Id.

        MCL 750.520b(3) grants the trial court discretion to “order a term of imprisonment
imposed under this section to be served consecutively to any term of imprisonment imposed for
any other criminal offense arising from the same transaction.” Defendant argues that the trial court
abused its discretion by imposing consecutive sentences because his CSC-I and torture convictions
did not arise from the same transaction. Although the phrase “same transaction” is not defined by
the statute, “it has developed a unique legal meaning.” People v Ryan, 295 Mich. App. 388, 402;
819 NW2d 55 (2012). Generally, this Court has defined “same transaction” to indicate two
offenses within a “continuous time sequence,” such as offenses with “a connective relationship, a
cause and effect relationship, of more than an incidental sort with the event out of which it has
arisen.” Id. at 402-403 (internal citations, quotation marks, and block notation omitted).

        Despite defendant’s argument, the offenses here are clearly more than incidentally
connected. Defendant ordered the beating, torture, confinement, and forced prostitution of the
victim. Having become aware that defendant was holding the victim against her will and offering
her up for forced prostitution, Benning asked defendant if he could “get in on the action.”
Defendant provided Benning with a beer bottle and broom and Benning assaulted the victim.
Although defendant claims that the assault happened on the second day of the victim’s
confinement, the victim indicated that the assault happened on the first day of the confinement. In
any event, one of defendant’s accomplices testified that the sexual assault occurred right after the
beating with the brass knuckles and that the victim was still naked and bloody from the earlier
beating.1 Moreover, the victim’s captors stood guard over her during the assault to ensure that she
did not escape. Plainly, but for the torture and confinement of the victim, she would not have been
in a position to be sexually assaulted by Benning. The latter is a direct product of the former.
Defendant’s argument to the contrary is, again, wholly meritless.

                         C. PROPORTIONALITY OF THE SENTENCE

        Defendant next argues that his sentences were disproportionate to the seriousness of his
offense and offense history. If a sentence falls outside of the Legislature’s recommended
sentencing-guidelines range, we will review that sentence for reasonableness, utilizing an abuse of
discretion standard. People v Steanhouse, 500 Mich. 453, 471; 902 NW2d 327 (2017). When a
sentence falls within the guidelines range, however, we must affirm the trial court’s sentence


1
  Given the proximity between the beating and the sexual assault, we find that it is irrelevant
whether the assault occurred on the first or second days of the victim’s confinement. The record
testimony indicated that the second beating and the sexual assault occurred on the same day; the
witnesses’ testimony merely differed on whether both events took place on the first or second days.

                                                 -4-
“unless there was an error in scoring or the trial court relied on inaccurate information” when
sentencing. People v Schrauben, 314 Mich. App. 181, 196; 886 NW2d 173, 181 (2016); MCL
769.34(10). In this case, each of defendant’s individual sentences falls within the recommended
range. Defendant appears to argue on appeal that, although his individual sentences fell within the
guidelines ranges, his sentence was rendered disproportionate by the trial court’s imposition of a
consecutive sentence, which resulted in a total length of incarceration which was twice the upper
range for his most-serious crimes. A proportionality challenge, however, “must be based on the
individual term imposed and not on the cumulative effect of multiple sentences.” Norfleet, 317
Mich. App. at 663. Therefore, because none of defendant’s sentences fall outside of the
recommended sentencing-guidelines range and defendant does not challenge the information
underlying his sentences, we must affirm each sentence.

         Recognizing this impediment to his appeal, defendant argues that MCL 769.34(10)’s
prohibition on addressing within-guidelines sentences is unconstitutional. While we may be
disposed to entertain defendant’s argument, we decline to do so for two reasons. First, this case is
not an appropriate vehicle to address the constitutionality of MCL 769.34(10). Even were we to
address defendant’s proportionality argument, we would find no error. Simply put, defendant’s
approximately 71-year minimum sentence is well-within the range of principled outcomes for a
defendant who directed the imprisonment, torture, and forced prostitution of a woman and whose
actions led to at least one brutal sexual assault on that victim. Under these circumstances, the trial
would be hard-pressed to fashion a sentence we would find disproportionate.

       Second, and more importantly, our Supreme Court has already precluded our review of this
issue. In People v Garza, 469 Mich. 431, 433-435; 670 NW2d 662 (2003), our Supreme Court
declined to hold MCL 769.34(10) unconstitutional. More recently, in Schrauben, 314 Mich. App.
at 196 n 1, this Court concluded that, although our Supreme Court in People v Lockridge, 498
Mich. 358; 870 NW2d 502 (2015) recognized that the then-mandatory sentencing guidelines were
unconstitutional, it’s remedy “did not alter or diminish MCL 769.34(10).” Our Supreme Court
was given an opportunity to review MCL 769.34(10) by granting the leave application in People
v Ames, unpublished opinion of the Court of Appeals issued August 10, 2017 (Docket No.
333239). Our Supreme Court’s decision to decline leave to appeal in that case leaves little doubt
that Garza and Schrauben remain valid. People v Ames, 504 Mich. 899; 929 NW2d 283 (2019).
Although we may have our own concerns regarding MCL 769.34(10), our Supreme Court has left
us with no choice but to decline defendant’s invitation to hold the statute unconstitutional.

                                       D. JUDICIAL BIAS

        Finally, defendant argues that the trial judge was required to disqualify himself from
hearing this case for bias. We review unpreserved issues of judicial bias for plain error affecting
the defendant’s substantial rights. People v Jackson, 292 Mich. App. 583, 597; 808 NW2d 541
(2011). Judicial disqualification is permitted under MCR 2.003(C)(1)(a) when a “judge is biased
or prejudiced for or against a party or attorney.” Judicial disqualification without a showing of
actual bias is permitted when there is good reason to believe that the probability of actual bias is
significant enough to be a constitutional issue. Crampton v Dep’t of State, 395 Mich. 347, 351;
235 NW2d 352 (1975). The four situations highlighted in Crampton were (1) when a judge has a
financial interest in the case, (2) when the judge has been the target of personal abuse from the


                                                 -5-
party, (3) when the judge is involved in other matters with a party, and (4) when the judge might
have a predetermined opinion because of prior participation in the case. Id.

        Defendant argues that “two curious factors” suggest that the trial judge was biased against
him. First, defendant argues that he failed to appear in the trial judge’s court on an unrelated case
and, as a result, a probation violation was still pending against him. We fail to see how defendant’s
actions or lack thereof in an unrelated probation matter create a concern that the trial judge was
biased against him in this criminal case. See People v White, 411 Mich. 366, 386; 308 NW2d 128
(1981) (concluding that the court rules do not require disqualification merely because a trial judge
was involved in a prior proceeding with a party). If there is a connection, defendant has failed to
identify it. See People v Payne, 285 Mich. App. 181, 195; 774 NW2d 714 (2009).

         Second, defendant argues that the trial judge’s bias was shown at a preliminary hearing
when the trial court “declared the sentencing die was cast.” Having reviewed the record of this
hearing, we are unable to conclude that the trial court made this declaration. At the challenged
hearing, defendant rejected a plea offer which would have fixed his minimum prison sentence at
10 years. The trial judge informed defendant that, if he were tried and convicted of the charges,
his minimum prison sentence would likely be somewhere in the range of 314 months. Plainly, the
trial judge’s remarks were intended to express the generosity of the plea deal, such that defendant
could make an informed decision whether he wanted to accept the plea or go to trial.

        There is no evidence in the record which would suggest that the trial judge prejudged the
defendant’s guilt or predetermined his sentence. In fact, the record indicates just the opposite.
After sitting through the trial and hearing the evidence of defendant’s depravity on the days in
question, the trial judge decided to sentence defendant at the upper limit of the recommended
guidelines to consecutive minimum sentences of 472 months, among other sentences. This is not
the type of evidence that supports prejudgment; rather, the record tends to show that the trial court
endeavored to ensure that defendant was making an informed plea and, after defendant was
convicted by a jury, thoughtfully considered the evidence at trial when rendering a sentence.
Defendant’s claim of judicial bias is without merit.

       Affirmed.

                                                              /s/ Stephen L. Borrello
                                                              /s/ Patrick M. Meter
                                                              /s/ Michael J. Riordan




                                                -6-